       Case 1:18-cv-09826-VSB-GWG Document 74 Filed 05/20/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
                                                                                        5/20/2020
JOSE UBALDO ROMAN MARIA, et al.                           :
                                                          :
                                         Plaintiffs,      :
                                                          :        18-CV-9826 (VSB)
                           -against-                      :
                                                          :              ORDER
ROUGE TOMATE CHELSEA LLC, et al.                          :
                                                          :
                                         Defendants. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        Plaintiff filed this action on October 24, 2018, (Doc. 1), and filed affidavits of service on

November 15, 2018 and December 10, 2018, (Docs. 17–19, 21–24). On July 12, 2019, the

Clerk’s office entered certificates of default against non-answering defendants Rouge Tomate

Chelsea LLC, Rouge Tomate New York LLC, Rouge Tomate Corp., Emmanuel Verstrauten, and

Christian Molina. (Docs. 43–47.) On August 13, 2019, I entered an order to show cause as to

why a default judgment should not be entered against these defendants, (Doc. 59), and on

October 25, 2019 held an order to show cause hearing, but reserved entering Plaintiffs’ proposed

default judgment until resolution of the case as to the remaining defendants and the filing of an

amended proposed default judgment, (Doc. 65).

        This case has now been resolved as to the remaining defendants, (Doc. 68), and Plaintiffs

have filed an amended proposed default judgment in accordance with my order, (Doc. 73-14).

Accordingly, it is hereby:

        ORDERED that a default judgment is entered against defendants Rouge Tomate Chelsea

LLC, Rouge Tomate New York LLC, Rouge Tomate Corp., Emmanuel Verstrauten, and

Christian Molina;
      Case 1:18-cv-09826-VSB-GWG Document 74 Filed 05/20/20 Page 2 of 2


         IT IS FURTHER ORDERED that I will enter an order of reference to the Magistrate

Judge for an inquest on damages and attorney’s fees.

SO ORDERED.

Dated:      May 20, 2020
            New York, New York                   ________________________________
                                                 VERNON S. BRODERICK
                                                 United States District Judge
